Citation Nr: 1017392	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a December 2007 rating decision, the Board granted a 40 
percent evaluation for the Veteran's low back disability for 
the period prior to April 24, 2001.  The Board's December 
2007 rating decision denied a rating in excess of 20 percent 
for the period after April 24, 2001.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2008 Joint Remand, the parties moved the Court to 
set aside the portion of the Board's decision that denied an 
evaluation in excess of 20 percent for the period after April 
24, 2001.  By order dated in November 2008, the Court set 
aside the Board's December 2007 decision and remanded the 
case to the Board for readjudication consistent with the 
Joint Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim in February 
2005.  The February 2005 remand directed that the Veteran 
should be afforded a VA examination by an "orthopedic 
surgeon or other available medical specialist."  The remand 
requested that the examiner provide findings regarding the 
severity of the Veteran's low back disability.

The Veteran was afforded a VA examination of his lumbar spine 
in March 2007.  The examination report reflects that the 
examiner was a specialist in administrative medicine, and not 
orthopedic medicine, as specified in the Board's February 
2005 remand.  

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
order.  The Court further indicated that it constitutes error 
on the part of the Board to fail to ensure compliance. 
Stegall v. West, 11 Vet. App. 168, 271 (1998).

The Joint Remand stated that, given the preference in the 
2005 remand order for an orthopedic surgeon or comparable 
specialist, the Board should have remanded to the RO for such 
an examination or explained why an examination conducted by a 
physician who identified his practice as "administrative 
medicine" was satisfactory.  

The examination provided to the Veteran in 2007 did not 
comply with the February 2005 remand order.  Therefore, a 
remand is necessary to ensure compliance with the February 
2005 remand.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should schedule the 
Veteran for an examination by an 
orthopedic surgeon or comparable 
specialist.  The claims file should be 
made available for the examiner's review 
in conjunction with the examination, and 
the examination report should indicate 
that the claims file was reviewed.  

2.  The examiner should perform a thorough 
examination of the lumbar spine.  The 
examiner should address the following:  

a.  indicate whether lumbosacral strain 
is manifested by listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; marked limitation 
of forward bending in a standing 
position, loss of lateral motion with 
osteo-arthritis changes, or narrowing 
or irregularity of joint space or some 
of the above with abnormal mobility or 
forced motion;

b.  provide range of motion findings 
for the lumbar spine;

c.  indicate whether there is favorable 
ankylosis of the entire lumbar spine;

d.  indicate whether the Veteran has 
additional loss of function due to 
flare- ups, fatigability, 
incoordination, and pain on movement.  
If the examiner finds that there is 
limitation of motion due to flare-ups, 
fatigability or incoordination, the 
extent of such limitation of motion 
should be stated in degrees;

e.  indicate whether the Veteran's low 
back disability is manifested by 
incapacitating episodes requiring 
bedrest.   The examiner should indicate 
how many weeks per year the Veteran 
experiences incapacitating episodes 
requiring bedrest.   

f.  the VA examiner should determine 
whether there is neurological 
impairment associated with the 
Veteran's lumbar spine disability.  The 
examiner should identify the specific 
nerve(s) affected.  For each nerve 
identified, the examiner should 
indicate whether the impairment is best 
described as neuritis, neuralgia or 
paralysis.  Any neuritis, neuralgia or 
paralysis of nerves identified by the 
examiner should be described as mild, 
moderate or severe.  The examiner 
should indicate whether the identified 
neurologic impairment is manifested by 
symptoms such as muscle spasm, loss of 
reflexes, muscle atrophy, sensory 
disturbances and/or pain.

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and should have an applicable 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


